.-
                                                                                   47

    OFFlCEOFIHEA'lTORNEY               GENERALOF-
                              AUSTIN




Eonamblo ZLa XI         Jaekaon
M8trlot      Attorney
Snrrb 'County
BawteA, Tolla,
Dear 31~1                         opialoA 150.04QO8
                                  Rol 1s a UAit of the Tan* Defanrr
                                       QluQ rrquind to obtain A bear
                                        lio@AM   iA   OOAAWtiOA.With     tb
                                        nlo ot bou      8010       tbi sod for
                                        th ella two at,             nambue oi
                                        ruoh unit’)
                                 AAd AAAWOr fDUr btter
           Vi.hare for at.tO!lttOA                      At
Au uat 19, 1045,..u!iersln-yousubmit for the OplAiOn 0r this-
dO~t?rt~OAt !hr followlrt~~uaation rAd raOtu&l rtete-mt, ntich.
-a quotll;
               *a, t. S* %llry,        Jr .,r h o lr r up 3ly lm
          eeant ror one of the lo@lly organlaetl   kto
          Porrlue Owrd ualts, bolA& Cexpny b, Saoo~d
          Wtallon, Tama ~afraa~ Oua'd, has ookod, at
          th0 au;’ ration of thr oo.use~41~ ofiloer of
          auob An
                -ft, to tit, CaptdA        Ld WonkoA, tht      1
          autmit to .rOU the ?oLloriAU qUO0tiOAI
               “‘Do88 rwb unit Of the DOr8A80 (AJard
          nd a b&e? licr.16~fn OOAAOOtlOA tith the
          hmdlln!: of boor for the 8010 um Of th6 mt-
          bsrr of ruob mlt?'
                (I undoratand that thir aeaM tb8 hsA4-
                l

          11~ or bscr 03 soolcilocoaAlo~r only, otter
          &rlll perlob, otbr ItIOOAAOOtiOA with tbla
          -,uertlonf undorrta.?drurtbu   that  the bru
          will bo handled solely by Hoben     oi thr rrnit
          a4 will never be handled ali of the prrsiAr8
          ocou;jlr4by the unit $,t the tima of ruoh
                    ~4 t&t., or eourao, thrre will bo
          hflr.dllAgl
                                                                                                                   47



         A0 indiTihld   rOtit Of mr kiod iA OOAASO-
         tlOA wtth 8ho & fill-  o flwh bear, 8~4 811
         asmate on? aU.rbora thr lotual sost of
         the rommodlty       till (10into l tund for the
         boorfit of th        ontln wilt.)"
                  WCIalso hstr a lottsr tram Hr. Ta 8, Ballet; Jr.
Of   !bWtOA,        &tSb    h@Wt          l#         l@u,         011 th.        SM.       qUSStiAA,          iA
rhioh be Hate8 thet  the 8.1. oi bow would be made through
the Post Exohange Ln tbs lwry   ln IbWtOA, .kas.
                  'LhoTOAS Liquor COAST1 n4t (Pslul Cods, Article
$67, aSOtiOA 8) pHWi4W
              "It 8hsll be Ual4dti ior SAY psrron to
         msnufsotoro or b*  for ths pdrporrsof sals,
         or t8 iapert l*to thia &ate, or to dlstrl-
         buts,.or roll w   beor) or W~;s”thf?y
         beor for She putpore o sale
         State without Uvlag first obtalnsd l?pro-
           rlatr 1180~s ns barala      prorlds4, w&h
         ftor~8r shall at dl     tlm88   be dir~lfqed iA
         l3Dm COAApiOUOUS          jhOS          Witti!I          tbs     ~liOSASQ&
         ~?lsOi    0r   bualnera,"
                  Thor8    b@lw m         #tRtutOq                UO*atlOi:s to                 thle Emil-
aion oi ths TSAR Liquor Control Aot, 8 unft of the Tsxcr i%-
feme Oust-4 or a asabu or maabsrs of suoh unit, 8slll~ beer
to casbere of the unit tar #onrur.ptlea OE the j)ro-Anss,
                                                        will
br rr;~;lrrdto obtain 8 boor lloororsin comwotlon with suoh
salrr, rrg8rdl.88 Of the 8OA-DWfit OhUSQtU  Of the tAM-
sotlonl anlos8 8uoh TSAS Dsfwso GunllaUAlt 18 inane,
UAdSl. th8 COMtitUti4A              Of         the    UAitd             %dSO,           fXl%l   stat4
r4E.:btiOA  by virtue          or    being A drpsrt~0nt,                               a+:ar.o~ or      ln-
*trumeatalltyof thr Frdrraf                          GmorMlnt, oractod to dlsohhrpe
tke roastltutlasal frmotlafu 0r gotsrwmit~ or unl888 time
18 aA lbraoa  Of 0OA8tltUttOAAl  sod 10 SbtiVO url.+dlctioa
or.the mrt of ths Steto   ovsr the trrrp’
                                        tory     iIIwhloh the
                                             wit?.
8~10 of bear occmrh
                  SSOtiOA 01, IkbiOASi fkbf~88 bt Or JUAO 3, 1916,
es SWAbS6          and lpprorrd by t&r Pra*ibAt,  Ootober 21, 1940,
proold. la ml.
                  l~%ovlbai, rutthor, that under                                such      row-
          lOtiOA8 n8 the Ssoratary 0r                       Sat         cratpruorlbo
       Cor I1881         l&AS      aA     traiBlA&            the OrganltmtbA
       ;tl[
          ti        BdAtSMA88                  Of SU8h
                                          WithhI
                                       atOt             UIF
            lita-         fons8     othar
                                   lrtlonal Owrd ls
                                                than
       B8F b8 pl'OVid#d by the lSW8 Of rwh 8kt8 $8
              ruthorbs    d~llo MF prtt of the Na-
              mu4 0r the Bto*s scossrAr4 18 ln
       rotiro PsdsmL 8omloa~    provld84    further,
       the% auah f8rso8  shall mot bo oallrd, orcrrsd
       or ia Roy IOLAAW 4rrfta4,  OS awb,     into thr
       allltmy sor~loorsf the Unit.4dtntss~ . . .*
                  m8 ToAS          ~rQAS0 (aA8
                                             rd 8~8~~8 at the di#OrOtiOA
Of the 08vsrobr Of TOAS                     under the SUth~rlz8tlOA                oonrorrod
UVO~   hh     b     tbr     TSAS        Wrasr          Ounr(l   act   or lwl    (~relcir          sse~)
rtloh provI dm lo mr% ls iollovrr
              -fmot1aa 1. bbA0V.r rat put or the
       IIat1oInl CPU4 t+r this mite is in sotlre
       Pohril aer~loo, the Oevunvr la heraby su-
        bhOfi88d to Or&SAiZS aA4 Xi8iAtc.b  within this
       Itate    b?lt@ #aoh jwrld, ondor 8-h r         -
        tlm# as th8 8aorotsv~of Tar of Ah8 Un   Y tad
       Statma    may rosorlbs for dlsolpll~   ln tmln-
        I=, such 83lltary lbroer u t* Covernor -7
       5.m        ASOSS8~
       .Mabf'erQs8 %i$
                   8                     ,":':~,t~~~'~':Ad~diSiiAOt
       f rm the UsUo~l                   oP~.rdadd rbll               be k.?om as
       the TOAS ~fSA~# c4ard.

                  “* * , .
             Vse. 1, Sathi- iA this Ast shsll be
       oonrtrued as sathorlzia& suobtaers, or mu
       put   thoraoZ, to bm caild,  Ordmtsd, Or ln
       8~ IyILIur draft& se suoh, into theailltwy
       l~rrlos or ths WI&~ Stata       but no praoa
       Shall.by ?MSOA Of hi8 .PdiSkNAt     Or O-b-
       #ion la urr lush forore be lxapted    rraa ollll-
       tar7  80r~i80 Wrr any kw 0r thS UnitedCtatsa~~
                  22~0 &A#         DO~SASS Ouard hairy                 OreJAiXSd     BA&       orlet-
lag tier the statutes*bow                          qwtod,        it oa.?nOtb*       *lU@#d           88
a dep ut.wa t,
             l~a nsy or lnatmmsAtsl~t~       of                           the twhml             Gotan-
Q#At, #Mkd   %# b~ashF&rrj# th8 OaA8itUtiOAd                                hAOti0AS            of
,OtSTAMAte
..
     4x3